—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered March 21, 1995, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence. This appeal brings up for review the denial, after a hearing (Blumenfeld, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the determination of the hearing court that the pretrial lineup was not suggestive in any way. While the fillers used in a lineup must be sufficiently similar to the defendant so that no characteristic or visual clue would orient the viewer towards the defendant as the perpetrator of the crimes charged (see, People v Lundquist, 151 AD2d 505, 506), there is no requirement that a defendant in a lineup be accompanied by individuals nearly identical in appearance (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833; People v Rotunno, 159 AD2d 601; People v Diaz, 138 AD2d 728). Examination of the lineup photograph confirms the hearing testimony that the fillers were sufficiently similar to the defendant in age, height, weight and build, skin tone, hairstyle, and dress (see, People v Phillips, 145 AD2d 656).
The defendant’s remaining contentions are without merit. Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.